DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 28 May 2019 is acknowledged. Claims 1-15 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites a cooling temperature for the process that is higher than the cooling temperature of a film not containing the hydrocarbon resin product. However, cooling temperature is a choice of the operator, and is not a property of the polymer being extruded; and further, since the film having the same components without the hydrocarbon resin product appears to be a theoretical construct that is not a part of the invention, and furthermore that such a cooling temperature of an alternate film forming composition would also be a choice of the operator, it is unclear how or if this limitation actually limits the cooling temperature of the recited process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,087,446 (“Klosiewicz”).
As to claims 1 and 15, Klosiewicz teaches forming polypropylene films, specifically cast (non-oriented) polypropylene films (claim 46). Klosiewicz teaches the polypropylene has a melt flow rate (230 degrees C, 2.16 kg) of 2 to 10 g/10 min, which is within the recited range (11:19-25). Examples 6 and 7 use polypropylene having a melt flow rate of 7.5 g/10 min (13:5-10). Klosiewicz teaches blending this polypropylene with a masterbatch containing Regalrez 1139 (13:15-20), which is a hydrocarbon resin, where Klosiewicz teaches that the resin has a preferred softening point of 135 to 160 degrees C (8:25-35), which meets the recited hydrocarbon resin limitation. Klosiewicz teaches the components are extruded to a film, which requires melting, thus melt mixing, and the film is cooled and recovered (13: 5-31). 

	As to claim 3, Klosiewicz teaches a cast film cooled on a chill roll at 40 degrees C (13:5-15).
	As to claim 9, Klosiewicz teaches Escorene polypropylene, thus propylene homopolymer (13:5-15).10-
	AS to claim 11, Klosiewicz teaches examples having 3 % of the hydrocarbon resin (13:35-45, examples 6 and 7).
	As to claims 12-14, Klosiewicz teaches compositions different from those recited.

Claim(s) 1, 2, and 9-15 are rejected is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1344462 A2 (“Inoue”).
As to claims 1, 9, and 15, Inoue teaches forming a base layer film by blending a polypropylene homopolymer (as required by claim 9) and hydrocarbon resin, and forming a film by extrusion, which inherently includes melt mixing (para. 0056). While Inoue does not explicitly discuss cooling and recovery, the film is tested under various temperature conditions, which would imply cooling and recovery of the film (see Table 1). Inoue teaches the polypropylene has a melt flow rate of 7.0 g/10 min under the same conditions as recited (see Abstract). Inoue teaches the hydrocarbon resin is Arkon P-125, which as acknowledged by applicant at specification, p. 28, has the recited characteristics within the recited ranges. Inoue teaches no stretching of the film, and thus the film is considered nonoriented as required by claims 1 and 15.

As to claim 10, Inoue teaches the polypropylene has a melting point of 162 degrees C (para. 0056).
As to claim 11, Inoue teaches 10 % of the hydrocarbon resin (para. 0056).
As to claims 12-14, the aforementioned formulation at para. 0056 does not contain the sorbitol of claim 12, the calcium stearate of claim 14, or the LDPE of claim 14 and thus meets the recitation of claims 12-14. 

Claim(s) 1-3, 6, 9, and 11-15 are rejected is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,204,037 (“Fujii”) as evidenced by US 4,925,602 (“Hill”).
	As to claims 1 and 12-15, Fujii teaches a composition of polypropylene, a hydrocarbon resin (7:30-55). Fujii teaches the polypropylene resin has a melt index of 2.0 g/10 min. Example 2, Table 1 of Fujii teaches a polypropylene resin is combined with a petroleum (hydrocarbon) resin, which has a softening point of 50 to 170 degrees C (3:38-43). This composition is not any of the compositions recited in claims 12-14, and therefore meets the recitation of those claims. Fujii teaches blending and extruding, thus melt mixing the components to form a sheet (film) without stretching, thus a nonoriented film as required by claims 1 and 15 (7:30-55). While Fujii does not state the conditions for melt index, it is generally understood as evidenced by Hill, 4:25-30, that melt index (melt flow rate) of polypropylene is measured under the recited conditions.

	As to claim 3, Fujii teaches cooling at 20 degrees C (Table 1) on a cooling (chill) roll (7:40-45).
	As to claim 6, Fujii teaches the same composition as Example 3 also having a nucleating agent (Table 1).
	As to claim 9, Fujii teaches a propylene homopolymer (7:30-35).
	As to claim 11, Fujii, examples 2 and 3, teach the use of 15 wt % of the hydrocarbon resin (7:56-57).

Claim(s) 1-3, 8, 9, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0155538 (“Cheng”).
	As to claims 1, 8, 9, and 15, Cheng teaches a cast film extrusion, thus nonoriented film (para. 0094). Cheng teaches one of the film layers (Table 1, Ex. 8), specifically base layer A, is composed of PP1, a homopolypropylene (as required by claim 9) having a MFR of 2.8 g/10 min under the recited conditions (para. 0112), and PP2, a polypropylene copolymer having MFR of 7.3 g/10 min under the recited conditions, and is an copolymer with ethylene having 2.8 wt % ethylene (para. 0113), or 4.1 mol percent ethylene, which is in the range required by claim 8. Example 8 teaches HCR, which is Oppera PR 100a, a hydrocarbon resin (para. 0119), where Cheng teaches the preferred hydrocarbon resin have softening points in the recited range (para. 0059). Cheng teaches blending these materials, then extruding on a cast film line, thus melt mixing because it is molten polymer, cooling, and recovering (para. 0124). There is no stretching, thus the films are nonoriented as required by claims 1 and 15.

	As to claim 3, Cheng teaches cooling the cast film on a chill roll at 21 degrees C. 
	As to claim 11, Cheng teaches in Example 8, the use of 15 wt % of the hydrocarbon resin (Table 1).
	As to claims 12-14, Ex. 8 of Cheng does not teach the recited sorbitol compound of claim 12, the recited calcium stearate of claim 13, nor the LDPE of claim 14, and therefore meets each of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0155538 (“Cheng”) in view of US 2017/0266933 (“Lee”). 
	The discussion of Cheng with respect to claim 1 is incorporated by reference. Cheng does not exemplify the recited extrusion methods of claims 3 and 4, Cheng teaches the films may be extruded by any conventional techniques including blown film (para. 0093). Furthermore, Lee teaches multilayer structures using polypropylene layer, and teaches that such structures may be from blowing a film tube (para. 0073), which can be quenched by air (para. 0075), thus a blown film cooled by air as required by claim 4, or by chilled water (para. 0075), thus a tubular quench process with cooling effected by water. As such, given that these are conventional techniques for forming films from polypropylene, it would be an obvious modification to prepare films using these techniques.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1344462 A2 (“Inoue”).
The discussion of Inoue with respect to claim 1 is incorporated by reference.

As to claim 8, while not exemplified, Inoue teaches the polypropylene used in the base resin may be a polypropylene/copolymer, preferably having less than 5 mol % of ethylene or 1-butene (an alpha olefin), and a melt flow rate in the recited range (paras. 0022-0023), and as such, the use of such copolymer would be an obvious variation suggested by Inoue.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,037 (“Fujii”) as evidenced by US 4,925,602 (“Hill”).
	As to claim 7, the discussion of Fujii with respect to claim 6 is incorporated by reference. While not exemplified, Fujii teaches that the nucleating agent may be, among others, polyvinyl cycloalkane (2:64-69), which is a polymeric alpha nucleating agent as described in applicant’s specification, and as such, the recited nucleating agent is an obvious variation suggested by Fujii.
	As to claim 8, the discussion of Fujii with respect to claim 1 is incorporated by reference. While not exemplified, Fujii teaches that the composition may also include a polypropylene copolymer with ethylene having a melt index (melt flow rate) of no more than 10 g/10 min, which overlaps the recited amount, and an ethylene content between 1 and 20 wt % (4:11-23), or 1.5 to 27 mole percent, which overlaps the recited range. Fujii teaches the amount of ethylene is chosen to improve transparency without decreasing crystallinity (4:24-30), and therefore the use of such a polypropylene copolymer is an obvious modification suggested by Fujii for improving transparency of the film.

	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0155538 (“Cheng”). 
The discussion of Cheng with respect to claim 1 is incorporated by reference.
	As to claim 6, while not exemplified, Cheng teaches that the polypropylene may be nucleated with a nucleating agent (para. 0042), and as such, the use of nucleating agent is an obvious modification suggested by Cheng.
	As to claim 10, Cheng does not disclose the recited characteristics for the exemplified polypropylenes. However, Cheng teaches the polypropylene homopolymer is preferably high isotactic, having a preferred melting point in the range of 150 to 170 degrees C, and thus such melting points are obvious over the suggestion of Cheng.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/469,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites a cast (nonoriented) film formed from a composition of the same polypropylene homo or copolymer as recited for claim 1, and the same hydrocarbon resin as recited for claim 1. Copending claim 1 recites a cooling temperature of 40 to 90 degrees C. While copending claim 1 does not explicitly recite the steps of blending the components during or before melt mixing and extruding prior to cooling and recovering as required by parent claim 1, these limitations are considered product by process limitations, for which patentability is determined by the end product. In this instance, the end product meets the same materials, and structure, and is thus considered equivalent to the same film formed using all the steps of claim 1.


Claims 1-3 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 16/469,548 in view of US 6,087,446 (“Klosiewicz”). 
Copending claim 1 recites a cast (nonoriented) film formed from a composition of the same polypropylene homo or copolymer as recited for claim 1, and the same hydrocarbon resin as recited for claim 1. Copending claim 1 recites a process using a chill roll of 40 to 90 degrees C, which is within the range required by claim 3. 
Copending claim 1 does not state that the cooling temperature is higher than the recited other film as required by claim 2. However, cooling temperature is arbitrary, and since the cooling of the alternative resin is not a part of the recited process, it is presumed that the cooling temperature is higher than a temperature than an alternative film may be cooled.
Copending claim 1 also recites the nucleating agent as required by claim 6. Copending claim 1 also recites 10 to 30 % of the hydrocarbon resin as required by claim 11. Copending claim 3 recites the polymeric alpha nucleating agent required by claim 7. Copending claim 4 recites a comonomer of the polypropylene being ethylene or C4-C8 olefin, where claim 1 recites the comonomer content as required by claim 8. Copending claim 5 recites the polypropylene homopolymer required by claim 9. Copending claim 6 recites the melting temperature required by claim 10.
As to claims 12-14, the copending claims do not discuss, among other elements, the sorbitol of claim 12, the calcium stearate of claim 13, nor the HDPE of claim 14. As such, the copending claims clearly contemplate compositions not having these components, and not being the compositions described in claims 12-14.
.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764